         Case 1:20-cv-03063-JDB Document 17 Filed 05/03/21 Page 1 of 43




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 UNITED STATES OF AMERICA,
 STATE OF FLORIDA,
 STATE OF ILLINOIS,
 STATE OF MINNESOTA,
 COMMONWEALTH OF PENNSYLVANIA, and
 STATE OF WISCONSIN,

                     Plaintiffs,
                                                       Case No. 1:20-cv-03063 (JDB)
                v.

 WASTE MANAGEMENT, INC.,

 and

 ADVANCED DISPOSAL SERVICES, INC.,

                     Defendants.



                                     FINAL JUDGMENT

       WHEREAS, Plaintiffs, United States of America and the States of Florida, Illinois,

Wisconsin, and Minnesota and the Commonwealth of Pennsylvania (collectively, the “Plaintiff

States”), filed their Complaint on October 23, 2020;

       AND WHEREAS, the United States, Plaintiff States, and Defendants, Waste

Management, Inc. (“WMI”) and Advanced Disposal Services, Inc. (“ADS”), have consented to

entry of this Final Judgment without the taking of testimony, without trial or adjudication of any

issue of fact or law, and without this Final Judgment constituting any evidence against or

admission by any party regarding any issue of fact or law;




                                                2
         Case 1:20-cv-03063-JDB Document 17 Filed 05/03/21 Page 2 of 43




        AND WHEREAS, Defendants agree to make a divestiture to remedy the loss of

competition alleged in the Complaint;

        AND WHEREAS, Defendants represent that the divestiture and other relief required by

this Final Judgment can and will be made and that Defendants will not later raise a claim of

hardship or difficulty as grounds for asking the Court to modify any provision of this Final

Judgment;

        NOW THEREFORE, it is ORDERED, ADJUDGED, AND DECREED:

                                        I.    JURISDICTION

        The Court has jurisdiction over the subject matter of and each of the parties to this action.

The Complaint states a claim upon which relief may be granted against Defendants under

Section 7 of the Clayton Act, as amended (15 U.S.C. § 18).

                                        II.    DEFINITIONS

        As used in this Final Judgment:

        A.      “Acquirer” or “Acquirers” means GFL or another entity or entities to which

Defendants divest the Divestiture Assets.

        B.      “WMI” means Defendant Waste Management, Inc., a Delaware corporation with

its headquarters in Houston, Texas, its successors and assigns, and its subsidiaries, divisions,

groups, affiliates, partnerships, and joint ventures, and their directors, officers, managers, agents,

and employees.

        C.      “ADS” means Defendant Advanced Disposal Services, Inc., a Delaware

corporation with its headquarters in Ponte Vedra, Florida, its successors and assigns, and its

subsidiaries, divisions, groups, affiliates, partnerships, and joint ventures, and their directors,

officers, managers, agents, and employees.

                                                   3
         Case 1:20-cv-03063-JDB Document 17 Filed 05/03/21 Page 3 of 43




       D.      “GFL” means GFL Environmental Inc., a Canadian corporation with is

headquarters in Ontario, Canada, its successors and assigns, and its subsidiaries, divisions,

groups, affiliates, partnerships, and joint ventures, and their directors, officers, managers, agents,

and employees.

       E.      “Disposal” means the business of disposing of waste into disposal sites, including

the use of transfer stations to facilitate shipment of waste to other disposal sites.

       F.      “MSW” means municipal solid waste. Municipal solid waste is a term of art used

to describe solid putrescible waste generated by households and commercial establishments such

as retail stores, offices, restaurants, warehouses, and non-manufacturing activities in industrial

facilities. MSW does not include special handling waste (e.g., waste from manufacturing

processes, regulated medical waste, sewage, and sludge), hazardous waste, or waste generated by

construction or demolition sites.

       G.      “Small Container Commercial Waste Collection” (or “SCCW Collection”) means

the business of collecting MSW from commercial and industrial accounts, usually in

“dumpsters” (i.e., small containers with one-to-ten cubic yards of storage capacity), and

transporting—or “hauling”—that waste to a disposal site, typically by use of a front-end, side-

load, or rear-end truck. Typical Small Container Commercial Waste Collection customers

include office and apartment buildings and retail establishments (e.g., stores and restaurants).

       H.      “Residential Waste Collection” means the business of collecting MSW from

residential accounts and transporting—or “hauling”—such waste to a disposal site, typically by

use of a rear-end or side-load truck. Typical Residential Waste Collection customers include

single-family residences and small apartment buildings.




                                                   4
             Case 1:20-cv-03063-JDB Document 17 Filed 05/03/21 Page 4 of 43




        I.       “Roll-Off Waste Collection” means the business of collecting MSW that is stored

in twenty-to-forty cubic yard containers from commercial and industrial accounts and

transporting that waste to a disposal site, typically by use of a truck with a roll-off trailer

attachment.

        J.       “Commercial Recycling Collection” means the business of collecting recyclables,

which are discarded materials that will be processed and reused, from commercial and industrial

accounts and transporting those recyclables to a recycling site (typically called a “materials

recovery facility,” or “MRF”).

        K.       “Residential Recycling Collection” means the business of collecting recyclables,

which are discarded materials that will be processed and reused, from residential accounts and

transporting those recyclables to a recycling site.

        L.       “Mixed Collection” or “Co-Collect” means the business of collecting a mixture of

commercial waste, residential waste, and/or recycling and transporting such waste and/or

recycling to a disposal or recycling site.

        M.       “Yard Waste Collection” means the business of collecting organic waste from

single-family and small residences and transporting such waste to a disposal site.

        N.       “Route” means a group of customers receiving regularly scheduled waste or

recycling collection service as of August 25, 2020, including customers from that group for

whom service has been suspended due to issues related to COVID-19, and any customers added

to that group between August 25, 2020 and the date that the Route is divested to an Acquirer.

        O.       “Divestiture Assets” means all of Defendants’ rights, titles, and interests in and to:

                 1.    the transfer stations and landfills listed in Appendix A;




                                                   5
          Case 1:20-cv-03063-JDB Document 17 Filed 05/03/21 Page 5 of 43




                  2.   all property and assets, tangible and intangible, wherever located, related to

or used in connection with the transfer stations and landfills listed in Appendix A, including but

not limited to:

                        a.       all real property, including but not limited to fee simple interests,

real property leasehold interests and renewal rights thereto, improvements to real property, and

options to purchase any adjoining or other property, together with all offices, garages, material

recovery facilities, and other related facilities;

                        b.       all tangible personal property, including but not limited to capital

equipment, trucks and other vehicles, scales, power supply equipment, and office furniture,

materials, and supplies;

                        c.       all contracts, contractual rights, and customer relationships; and all

other agreements, commitments, and understandings, including but not limited to swap

agreements;

                        d.       all licenses, permits, certifications, approvals, consents, and

authorizations, and all pending applications or renewals; and

                        e.       copies of all records and data, including but not limited to

customer lists, accounts, credits records, and repair and performance records;

                  3.   the hauling facilities and Routes listed in Appendix B; and

                  4.   all property and assets, tangible and intangible, wherever located, related to

or used in connection with the Routes listed in Appendix B, including but not limited to:

                        a.       all real property, including but not limited to fee simple interests,

real property leasehold interests and renewal rights thereto, improvements to real property, and




                                                     6
          Case 1:20-cv-03063-JDB Document 17 Filed 05/03/21 Page 6 of 43




options to purchase any adjoining or other property, together with all offices, garages, and

related facilities;

                        b.     all tangible personal property, including but not limited to capital

equipment, trucks and other vehicles (those assigned to Routes, and, at the option of Acquirer, all

spare vehicles, containers, and supplies), scales, power supply equipment, and office furniture,

materials, and supplies;

                        c.     all contracts (except Straddle Contracts), contractual rights, and

customer relationships; and all other agreements, commitments, and understandings, including

but not limited to swap agreements;

                        d.     all licenses, permits, certifications, approvals, consents, and

authorizations, and all pending applications or renewals; and

                        e.     copies of all records and data, including but not limited to

customer lists, accounts, and credits records, and repair and performance records;

provided, however, that the assets specified in Paragraphs II(O)(4)(a)–(e) above do not include

the facilities identified in Appendix C.

        P.       “Straddle Contracts” means customer waste or recycling collection contracts that

include a combination of services and/or collection stops included in the Divestiture Assets and

services and/or collection stops not included in the Divestiture Assets.

        Q.       “Relevant Personnel” means all full-time, part-time, or contract employees of

WMI or ADS, wherever located, involved in the MSW Disposal, Small Container Commercial

Waste Collection, Residential Waste Collection, Roll-Off Waste Collection, Commercial

Recycling Collection, Residential Recycling Collection, Mixed Collection, or Yard Waste

Collection services provided for a Route or facility included in the Divestiture Assets at any time

                                                  7
         Case 1:20-cv-03063-JDB Document 17 Filed 05/03/21 Page 7 of 43




between April 15, 2019, and the date on which the Divestiture Assets are divested to GFL or

another Acquirer. The United States, in its sole discretion, will resolve any disagreement

regarding which employees are Relevant Personnel.

                                     III.   APPLICABILITY

       A.      This Final Judgment applies to WMI and ADS, as defined above, and all other

persons, in active concert or participation with any Defendant, who receive actual notice of this

Final Judgment.

       B.      If, prior to complying with Section IV and Section V of this Final Judgment,

Defendants sell or otherwise dispose of all or substantially all of their assets or of business units

that include the Divestiture Assets, Defendants must require any purchaser to be bound by the

provisions of this Final Judgment. Defendants need not obtain such an agreement from the

Acquirers.

                                      IV.    DIVESTITURES

       A.      Defendants are ordered and directed, within thirty (30) calendar days after the

Court’s entry of the Asset Preservation Stipulation and Order in this matter, to divest the

Divestiture Assets in a manner consistent with this Final Judgment to GFL or an alternative

Acquirer acceptable to the United States, in its sole discretion, after consultation with the

Plaintiff States. The United States, in its sole discretion, may agree to one or more extensions of

this time period, not to exceed sixty (60) calendar days in total, and will notify the Court of any

extensions.

       B.      Defendants must use their best efforts to divest the Divestiture Assets as

expeditiously as possible and may not take any action to impede the permitting, operation, or

divestiture of the Divestiture Assets.

                                                  8
          Case 1:20-cv-03063-JDB Document 17 Filed 05/03/21 Page 8 of 43




        C.      Unless the United States otherwise consents in writing, divestiture pursuant to this

Final Judgment must include the entire Divestiture Assets and must be accomplished in such a

way as to satisfy the United States, in its sole discretion, after consultation with the Plaintiff

States, that the Divestiture Assets can and will be used by Acquirer as part of a viable, ongoing

MSW Disposal business and a viable, ongoing Small Commercial Container Waste Collection

business and that the divestiture to Acquirer will remedy the competitive harm alleged in the

Complaint.

        D.      The divestiture must be made to an Acquirer that, in the United States’ sole

judgment, after consultation with the Plaintiff States, has the intent and capability (including the

necessary managerial, operational, technical, and financial capability) to compete effectively in

the business of MSW Disposal and Small Container Commercial Waste Collection.

        E.      The divestiture must be accomplished so as to satisfy the United States, in its sole

discretion, after consultation with the Plaintiff States, that none of the terms of any agreement

between Acquirer and Defendants give Defendants the ability unreasonably to raise Acquirer’s

costs, to lower Acquirer’s efficiency, or otherwise to interfere in the ability of Acquirer to

compete effectively.

        F.      Divestiture of the Divestiture Assets may be made to one or more Acquirers,

provided that it is demonstrated to the sole satisfaction of the United States, after consultation

with the Plaintiff States, that the criteria required by Paragraphs IV(C), IV(D), and IV(E) will

still be met.

        G.      In the event Defendants are attempting to divest the Divestiture Assets to an

Acquirer other than GFL, Defendants promptly must make known, by usual and customary

means, the availability of the Divestiture Assets. Defendants must inform any person making an

                                                   9
               Case 1:20-cv-03063-JDB Document 17 Filed 05/03/21 Page 9 of 43




inquiry regarding a possible purchase of the Divestiture Assets that the Divestiture Assets are

being divested in accordance with this Final Judgment and must provide that person with a copy

of this Final Judgment. Defendants must offer to furnish to all prospective Acquirers, subject to

customary confidentiality assurances, all information and documents relating to the Divestiture

Assets that are customarily provided in a due-diligence process; provided, however, that

Defendants need not provide information or documents subject to the attorney-client privilege or

work-product doctrine. Defendants must make all information and documents available to

Plaintiffs at the same time that the information and documents are made available to any other

person.

          H.       Defendants must provide prospective Acquirers with (1) access to make

inspections of the Divestiture Assets; (2) access to all environmental, zoning, and other

permitting documents and information; and (3) access to all financial, operational, or other

documents and information customarily provided as part of a due diligence process. Defendants

also must disclose all encumbrances on any part of the Divestiture Assets, including on

intangible property.

          I.       Defendants must cooperate with and assist Acquirer to identify and hire all

Relevant Personnel.

                   1.     Within ten (10) business days following the filing of the Complaint in this

matter, Defendants must identify all Relevant Personnel to Acquirer and Plaintiffs, including by

providing organization charts covering all Relevant Personnel.

                   2.     Within ten (10) business days following receipt of a request by Acquirer

or the United States, Defendants must provide to Acquirer and Plaintiffs the following additional

information related to Relevant Personnel: name; job title; current salary and benefits including

                                                   10
        Case 1:20-cv-03063-JDB Document 17 Filed 05/03/21 Page 10 of 43




most recent bonus paid, aggregate annual compensation, current target or guaranteed bonus, if

any, any retention agreement or incentives, and any other payments due to or promises made to

the employee; descriptions of reporting relationships, past experience, responsibilities, and

training and educational histories; lists of all certifications; and all job performance evaluations.

If Defendants are barred by any applicable law from providing any of this information, within

ten (10) business days following receipt of the request, Defendants must provide the requested

information to the full extent permitted by law and also must provide a written explanation of

Defendants’ inability to provide the remaining information.

               3.      At the request of Acquirer, Defendants must promptly make Relevant

Personnel available for private interviews with Acquirer during normal business hours at a

mutually agreeable location.

               4.      Defendants must not interfere with any effort by Acquirer to employ any

Relevant Personnel. Interference includes but is not limited to offering to increase the

compensation or improve the benefits of Relevant Personnel unless: (a) the offer is part of a

company-wide increase in compensation or improvement in benefits that was announced prior to

April 1, 2020; or (b) the offer is approved by the United States in its sole discretion. Defendants’

obligations under this Paragraph will expire six (6) months after the divestiture of the Divestiture

Assets pursuant to this Final Judgment.

               5.      For Relevant Personnel who elect employment with Acquirer within six

(6) months of the date on which the Divestiture Assets are divested to Acquirer, Defendants must

waive all non-compete and non-disclosure agreements, vest all unvested pension and other

equity rights, provide any pay pro-rata, provide all other compensation and benefits that those

Relevant Personnel have fully or partially accrued, and provide all other benefits that those

                                                  11
        Case 1:20-cv-03063-JDB Document 17 Filed 05/03/21 Page 11 of 43




Relevant Personnel otherwise would have been provided had the Relevant Personnel continued

employment with Defendants, including but not limited to any retention bonuses or payments.

Defendants may maintain reasonable restrictions on disclosure by Relevant Personnel of

Defendants’ proprietary non-public information that is unrelated to the business of MSW

Disposal, Small Commercial Container Waste Collection, Residential Waste Collection, Roll-Off

Waste Collection, Commercial Recycling Collection, Residential Recycling Collection, Mixed

Collection, and Yard Waste Collection and not otherwise required to be disclosed by this Final

Judgment.

               6.      For a period of twelve (12) months from the date on which the Divestiture

Assets are divested to Acquirer, Defendants may not solicit to rehire Relevant Personnel who

were hired by Acquirer within six (6) months of the date on which the Divestiture Assets are

divested to Acquirer unless (a) an individual is terminated or laid off by Acquirer or (b) Acquirer

agrees in writing that Defendants may solicit to rehire that individual. Nothing in this Paragraph

prohibits Defendants from advertising employment openings using general solicitations or

advertisements and rehiring Relevant Personnel who apply for an employment opening through a

general solicitation or advertisement.

       J.      Defendants must warrant to Acquirer that (1) the Divestiture Assets will be

operational and without material defect on the date of their transfer to the Acquirer; (2) there are

no material defects in the environmental, zoning, or other permits pertaining to the operation of

the Divestiture Assets; and (3) Defendants have disclosed all encumbrances on any part of the

Divestiture Assets, including on intangible property. Following the sale of the Divestiture Assets,

Defendants must not undertake, directly or indirectly, challenges to the environmental, zoning, or

other permits pertaining to the operation of the Divestiture Assets.

                                                 12
        Case 1:20-cv-03063-JDB Document 17 Filed 05/03/21 Page 12 of 43




       K.      Defendants must assign, subcontract, or otherwise transfer all contracts (except

Straddle Contracts), agreements, and relationships (or portions of such contracts, agreements,

and relationships) included in the Divestiture Assets, including but not limited to all supply and

sales contracts and swap agreements, to Acquirer; provided, however, that for any contract or

agreement that requires the consent of another party to assign, subcontract, or otherwise transfer,

Defendants must use best efforts to accomplish the assignment, subcontracting, or transfer.

Defendants must not interfere with any negotiations between Acquirer and a contracting party.

       L.      At the option of Acquirer, and subject to approval by the United States in its sole

discretion, on or before the date on which the Divestiture Assets are divested to Acquirer,

Defendants must assign, subcontract, or otherwise transfer all Straddle Contracts; provided,

however, that for any Straddle Contract that requires the consent of another party to assign,

subcontract, or otherwise transfer, Defendants must use best efforts to accomplish the

assignment, subcontracting, or other transfer. Defendants must not interfere with any

negotiations between Acquirer and a contracting party.

       M.      Defendants must make best efforts to assist Acquirer to obtain all necessary

licenses, registrations, and permits to operate the Divestiture Assets. Until Acquirer obtains the

necessary licenses, registrations, and permits, Defendants must provide Acquirer with the benefit

of Defendants’ licenses, registrations, and permits to the full extent permissible by law.

       N.      At the option of Acquirer, and subject to approval by the United States in its sole

discretion, on or before the date on which the Divestiture Assets are divested to Acquirer,

Defendants must enter into a contract to provide transition services for back office, human

resources, accounting, employee health and safety, and information technology services and

support for a period of up to six (6) months on terms and conditions reasonably related to market

                                                 13
        Case 1:20-cv-03063-JDB Document 17 Filed 05/03/21 Page 13 of 43




conditions for the provision of the transition services. The United States, in its sole discretion,

may approve one or more extensions of any contract for transition services, for a total of up to an

additional six (6) months. If Acquirer seeks an extension of the term of any transition services

agreement, Defendants must notify the United States in writing at least one (1) month prior to the

date the contract expires. Acquirer may terminate a contract for transition services without cost

or penalty at any time upon thirty (30) days’ written notice to WMI. The employee(s) of

Defendants tasked with providing these transition services must not share any competitively

sensitive information of Acquirer with any other employee of Defendants.

       O.      At the option of Acquirer, and subject to approval by the United States in its sole

discretion, on or before the date on which the Divestiture Assets are divested to Acquirer,

Defendants must enter into a landfill disposal contract to provide rights to landfill disposal at

ADS’s Orchard Hills Landfill, located at 8290 Highway 251 South, Davis Junction, Illinois,

61020. The landfill disposal contract must allow Acquirer to dispose up to 1,200 tons of MSW

per day at the Orchard Hills Landfill for a period of up to three (3) years from the date on which

the Divestiture Assets are divested to Acquirer. Defendants must operate the Orchard Hills gates,

scale houses, and disposal areas for the benefit of Acquirer under terms and conditions no less

favorable than those that Defendants provide to their own vehicles. The United States, in its sole

discretion, may approve one or more extensions of a landfill disposal contract for a total of up to

an additional two (2) years. If Acquirer seeks an extension of the term of a landfill disposal

contract, Defendants must notify the United States, the State of Illinois, and the State of

Wisconsin in writing at least one (1) month prior to the date the contract expires. Acquirer may

terminate a contract for landfill disposal without cost or penalty at any time upon thirty (30)

days’ written notice to WMI.

                                                  14
            Case 1:20-cv-03063-JDB Document 17 Filed 05/03/21 Page 14 of 43




          P.     If any term of an agreement between Defendants and Acquirer to effectuate the

divestiture required by this Final Judgment varies from a term of this Final Judgment, to the

extent that Defendants cannot fully comply with both, this Final Judgment determines

Defendants’ obligations.

                            V. APPOINTMENT OF DIVESTITURE TRUSTEE

          A.     If Defendants have not divested the Divestiture Assets within the period specified

in Paragraph IV(A), Defendants must immediately notify Plaintiffs of that fact in writing. Upon

application of the United States, the Court will appoint a divestiture trustee selected by the

United States and approved by the Court to effect the divestiture(s) of any of the Divestiture

Assets.

          B.     After the appointment of a divestiture trustee by the Court, only the divestiture

trustee will have the right to sell the Divestiture Assets. The divestiture trustee will have the

power and authority to accomplish the divestiture(s) to an Acquirer or Acquirers acceptable to

the United States, in its sole discretion, after consultation with the Plaintiff States, at a price and

on terms as are then obtainable upon reasonable effort by the divestiture trustee, subject to the

provisions of Sections IV, V, and VI of this Final Judgment, and will have other powers as the

Court deems appropriate. The divestiture trustee must sell the Divestiture Assets as quickly as

possible.

          C.     Defendants may not object to a sale by the divestiture trustee on any ground other

than malfeasance by the divestiture trustee. Objections by Defendants must be conveyed in

writing to Plaintiffs and the divestiture trustee within ten (10) calendar days after the divestiture

trustee has provided the notice of proposed divestiture required under Section VI.




                                                  15
        Case 1:20-cv-03063-JDB Document 17 Filed 05/03/21 Page 15 of 43




       D.      The divestiture trustee will serve at the cost and expense of Defendants pursuant

to a written agreement, on terms and conditions, including confidentiality requirements and

conflict-of-interest certifications, that are approved by the United States.

       E.      The divestiture trustee may hire at the cost and expense of Defendants any agents

or consultants, including but not limited to investment bankers, attorneys, and accountants, that

are reasonably necessary in the divestiture trustee’s judgment to assist with the divestiture

trustee’s duties. These agents or consultants will be accountable solely to the divestiture trustee

and will serve on terms and conditions, including terms and conditions governing confidentiality

requirements and conflict-of-interest certifications, that are approved by the United States.

       F.      The compensation of the divestiture trustee and agents or consultants hired by the

divestiture trustee must be reasonable in light of the value of the Divestiture Assets and based on

a fee arrangement that provides the divestiture trustee with incentives based on the price and

terms of the divestiture(s) and the speed with which it is accomplished. If the divestiture trustee

and Defendants are unable to reach agreement on the divestiture trustee’s compensation or other

terms and conditions of engagement within fourteen (14) calendar days of the appointment of the

divestiture trustee by the Court, the United States may, in its sole discretion, take appropriate

action, including by making a recommendation to the Court. Within three (3) business days of

hiring an agent or consultant, the divestiture trustee must provide written notice of the hiring and

rate of compensation to Defendants and the United States.

       G.      The divestiture trustee must account for all monies derived from the sale of the

Divestiture Assets sold by the divestiture trustee and all costs and expenses incurred. Within

thirty (30) calendar days of the date of the sale of the Divestiture Assets, the divestiture trustee

must submit that accounting to the Court for approval. After approval by the Court of the

                                                  16
         Case 1:20-cv-03063-JDB Document 17 Filed 05/03/21 Page 16 of 43




divestiture trustee’s accounting, including fees for unpaid services and those of agents or

consultants hired by the divestiture trustee, all remaining money must be paid to Defendants and

the trust will then be terminated.

        H.      Defendants must use their best efforts to assist the divestiture trustee to

accomplish the required divestiture. Subject to reasonable protection for trade secrets, other

confidential research, development, or commercial information, or any applicable privileges,

Defendants must provide the divestiture trustee and agents or consultants retained by the

divestiture trustee with full and complete access to all personnel, books, records, and facilities of

the Divestiture Assets. Defendants also must provide or develop financial and other information

relevant to the Divestiture Assets that the divestiture trustee may reasonably request. Defendants

must not take any action to interfere with or to impede the divestiture trustee’s accomplishment

of the divestiture.

        I.      The divestiture trustee must maintain complete records of all efforts made to sell

the Divestiture Assets, including by filing monthly reports with Plaintiffs setting forth the

divestiture trustee’s efforts to accomplish the divestiture ordered by this Final Judgment. The

reports must include the name, address, and telephone number of each person who, during the

preceding month, made an offer to acquire, expressed an interest in acquiring, entered into

negotiations to acquire, or was contacted or made an inquiry about acquiring any interest in the

Divestiture Assets and must describe in detail each contact with any such person.

        J.      If the divestiture trustee has not accomplished the divestiture ordered by this Final

Judgment within six months of appointment, the divestiture trustee must promptly provide

Plaintiffs with a report setting forth: (1) the divestiture trustee’s efforts to accomplish the

required divestiture; (2) the reasons, in the divestiture trustee’s judgment, why the required

                                                  17
         Case 1:20-cv-03063-JDB Document 17 Filed 05/03/21 Page 17 of 43




divestiture has not been accomplished; and (3) the divestiture trustee’s recommendations for

completing the divestiture. Following receipt of that report, the United States may make

additional recommendations consistent with the purpose of the trust to the Court. The Court

thereafter may enter such orders as it deems appropriate to carry out the purpose of this Final

Judgment, which may include extending the trust and the term of the divestiture trustee’s

appointment by a period requested by the United States.

       K.      The divestiture trustee will serve until divestiture of all Divestiture Assets is

completed or for a term otherwise ordered by the Court.

       L.      If the United States determines that the divestiture trustee is not acting diligently

or in a reasonably cost-effective manner, the United States may recommend that the Court

appoint a substitute divestiture trustee.

                       VI.     NOTICE OF PROPOSED DIVESTITURE

       A.      Within two (2) business days following execution of a definitive divestiture

agreement, Defendants or the divestiture trustee, whichever is then responsible for effecting the

divestiture, must notify Plaintiffs of a proposed divestiture required by this Final Judgment. If the

divestiture trustee is responsible for completing the divestiture, the divestiture trustee also must

notify Defendants. The notice must set forth the details of the proposed divestiture and list the

name, address, and telephone number of each person not previously identified who offered or

expressed an interest in or desire to acquire any ownership interest in the Divestiture Assets.

       B.      Within fifteen (15) calendar days of receipt by the United States of this notice, the

United States may request from Defendants, the proposed Acquirer(s), other third parties, or the

divestiture trustee additional information concerning the proposed divestiture, the proposed

Acquirer(s) and other prospective Acquirers. Defendants and the divestiture trustee must furnish

                                                 18
         Case 1:20-cv-03063-JDB Document 17 Filed 05/03/21 Page 18 of 43




the additional information requested within fifteen (15) calendar days of the receipt of the

request, unless the United States provides written agreement to a different period.

        C.      Within forty-five (45) calendar days after receipt of the notice required by

Paragraph VI(A) or within twenty (20) calendar days after the United States has been provided

the additional information requested pursuant to Paragraph VI(B), whichever is later, the United

States must provide written notice to Defendants and any divestiture trustee that states whether

or not the United States, in its sole discretion, after consultation with the Plaintiff States, objects

to Acquirer(s) or any other aspect of the proposed divestiture. Without written notice that the

United States does not object, a divestiture may not be consummated. If the United States

provides written notice that it does not object, the divestiture may be consummated, subject only

to Defendants’ limited right to object to the sale under Paragraph V(C) of this Final Judgment.

Upon objection by Defendants pursuant to Paragraph V(C), a divestiture by the divestiture

trustee may not be consummated unless approved by the Court.

        D.      No information or documents obtained pursuant to this Section VI may be

divulged by Plaintiffs to any person other than an authorized representative of the executive

branch of the United States or an authorized representative of the Plaintiff States, except in the

course of legal proceedings to which the United States is a party, including grand-jury

proceedings, for the purpose of evaluating a proposed Acquirer or securing compliance with this

Final Judgment, or as otherwise required by law.

        E.      In the event of a request by a third party for disclosure of information under the

Freedom of Information Act, 5 U.S.C. § 552, the Antitrust Division will act in accordance with

that statute and the Department of Justice regulations at 28 C.F.R. part 16, including the

provision on confidential commercial information at 28 C.F.R. § 16.7. Persons submitting

                                                   19
        Case 1:20-cv-03063-JDB Document 17 Filed 05/03/21 Page 19 of 43




information to the Antitrust Division should designate the confidential commercial information

portions of all applicable documents and information under 28 C.F.R. § 16.7. Designations of

confidentiality expire ten years after submission, “unless the submitter requests and provides

justification for a longer designation period.” See 28 C.F.R. § 16.7(b).

       F.      If at the time that a person furnishes information or documents to the United

States or the Plaintiff States pursuant to this Section VI, that person represents and identifies in

writing information or documents for which a claim of protection may be asserted under Rule

26(c)(1)(G) of the Federal Rules of Civil Procedure, and marks each pertinent page of such

material, “Subject to claim of protection under Rule 26(c)(1)(G) of the Federal Rules of Civil

Procedure,” the United States and the Plaintiff States must give that person ten calendar days’

notice before divulging the material in any legal proceeding (other than a grand-jury proceeding).

                                       VII.    FINANCING

       Defendants may not finance all or any part of any Acquirer’s purchase of all or part of the

Divestiture Assets made pursuant to this Final Judgment.

                                VIII. ASSET PRESERVATION

       Until the divestiture required by this Final Judgment has been accomplished, Defendants

must take all steps necessary to comply with the Asset Preservation Stipulation and Order

entered by the Court. Defendants must take no action that would jeopardize the divestiture

ordered by the Court.

                                       IX.     AFFIDAVITS

       A.      Within twenty (20) calendar days of the filing of the Complaint in this matter, and

every thirty (30) calendar days thereafter until the divestiture required by this Final Judgment has

been completed, Defendants must deliver to Plaintiffs an affidavit, signed by each Defendant’s

                                                  20
         Case 1:20-cv-03063-JDB Document 17 Filed 05/03/21 Page 20 of 43




Chief Financial Officer and General Counsel, describing the fact and manner of Defendants’

compliance with this Final Judgment. The United States, in its sole discretion, may approve

different signatories for the affidavits.

        B.      Each affidavit must include: (1) the name, address, and telephone number of each

person who, during the preceding thirty (30) calendar days, made an offer to acquire, expressed

an interest in acquiring, entered into negotiations to acquire, or was contacted or made an inquiry

about acquiring, an interest in the Divestiture Assets and describe in detail each contact with

such persons during that period; (2) a description of the efforts Defendants have taken to solicit

buyers for and complete the sale of the Divestiture Assets, and to provide required information to

prospective Acquirers; and (3) a description of any limitations placed by Defendants on

information provided to prospective Acquirers. If the information set forth in the affidavit is true

and complete, objection by the United States to information provided by Defendants to

prospective Acquirers must be made within fourteen (14) calendar days of receipt of the

affidavit.

        C.      Defendants must keep all records of any efforts made to divest the Divestiture

Assets until one year after the divestiture has been completed.

        D.      Within twenty (20) calendar days of the filing of the Complaint in this matter,

Defendants also must deliver to Plaintiffs an affidavit signed by each Defendant’s Chief

Financial Officer and General Counsel, that describes in reasonable detail all actions Defendants

have taken and all steps Defendants have implemented on an ongoing basis to comply with

Section VIII of this Final Judgment. The United States, in its sole discretion, may approve

different signatories for the affidavits.




                                                 21
          Case 1:20-cv-03063-JDB Document 17 Filed 05/03/21 Page 21 of 43




          E.   If Defendants make any changes to the efforts and actions outlined in any earlier

affidavits provided pursuant to Paragraph IX(D), Defendants must, within fifteen (15) calendar

days after any change is implemented, deliver to Plaintiffs an affidavit describing those changes.

          F.   Defendants must keep all records of any efforts made to preserve the Divestiture

Assets until one year after the divestiture has been completed.

                             X.      COMPLIANCE INSPECTION

          A.   For the purposes of determining or securing compliance with this Final Judgment,

or of related orders such as the Asset Preservation Stipulation and Order or of determining

whether this Final Judgment should be modified or vacated, upon written request of an

authorized representative of the Assistant Attorney General for the Antitrust Division, and

reasonable notice to Defendants, Defendants must permit, from time to time and subject to

legally recognized privileges, authorized representatives, including agents retained by the United

States:

               1.      to have access during Defendants’ office hours to inspect and copy, or at
                       the option of the United States, to require Defendants to provide electronic
                       copies of all books, ledgers, accounts, records, data, and documents in the
                       possession, custody, or control of Defendants relating to any matters
                       contained in this Final Judgment; and

               2.      to interview, either informally or on the record, Defendants’ officers,
                       employees, or agents, who may have their individual counsel present,
                       regarding such matters. The interviews must be subject to the reasonable
                       convenience of the interviewee and without restraint or interference by
                       Defendants.

          B.   Upon the written request of an authorized representative of the Assistant Attorney

General for the Antitrust Division, Defendants must submit written reports or respond to written

interrogatories, under oath if requested, relating to any of the matters contained in this Final

Judgment.

                                                 22
        Case 1:20-cv-03063-JDB Document 17 Filed 05/03/21 Page 22 of 43




       C.      No information or documents obtained by the United States pursuant to this

Section X may be divulged by Plaintiffs to any person other than an authorized representative of

the executive branch of the United States or an authorized representative of the Plaintiff States,

except in the course of legal proceedings to which the United States is a party, including grand

jury proceedings, for the purpose of securing compliance with this Final Judgment, or as

otherwise required by law.

       D.      In the event of a request by a third party for disclosure of information under the

Freedom of Information Act, 5 U.S.C. § 552, the Antitrust Division will act in accordance with

that statute and the Department of Justice regulations at 28 C.F.R. part 16, including the

provision on confidential commercial information at 28 C.F.R. § 16.7. Defendants submitting

information to the Antitrust Division should designate the confidential commercial information

portions of all applicable documents and information under 28 C.F.R. § 16.7. Designations of

confidentiality expire ten years after submission, “unless the submitter requests and provides

justification for a longer designation period.” See 28 C.F.R. § 16.7(b).

       E.      If at the time that Defendants furnish information or documents to the United

States pursuant to this Section X, Defendants represent and identify in writing information or

documents for which a claim of protection may be asserted under Rule 26(c)(1)(G) of the

Federal Rules of Civil Procedure, and Defendants mark each pertinent page of such material,

“Subject to claim of protection under Rule 26(c)(1)(G) of the Federal Rules of Civil Procedure,”

the United States must give Defendants ten (10) calendar days’ notice before divulging the

material in any legal proceeding (other than a grand jury proceeding).




                                                 23
        Case 1:20-cv-03063-JDB Document 17 Filed 05/03/21 Page 23 of 43




                                     XI.     NOTIFICATION

       A.      Unless a transaction is otherwise subject to the reporting and waiting period

requirements of the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, 15

U.S.C. § 18a (the “HSR Act”), Defendants may not, without first providing notification to the

United States and to any Plaintiff State in which any of the assets or interests are located, directly

or indirectly acquire (including through an asset swap agreement) any assets of or any interest,

including a financial, security, loan, equity, or management interest, in any person or entity

involved in MSW Disposal and/or Small Container Commercial Waste Collection services in

any area identified in Appendix D, where that person’s or entity’s revenues for the 12 months

preceding the proposed acquisition from MSW Disposal and/or Small Container Commercial

Waste Collection services in the identified area were in excess of $500,000. This provision also

applies to an acquisition of facilities that serve an identified area but are located outside the area

and requires notice to any Plaintiff State where an identified area in the state is serviced by assets

or interests to be acquired that are located outside of the state’s border.

       B.      Defendants must provide the notification required by this Section XI in the same

format as, and in accordance with the instructions relating to, the Notification and Report Form

set forth in the Appendix to Part 803 of Title 16 of the Code of Federal Regulations as amended,

except that the information requested in Items 5 through 8 of the instructions must be provided

only about MSW Disposal and Small Container Commercial Waste Collection. Notification must

be provided at least thirty (30) calendar days before acquiring any assets or interest, and must

include, beyond the information required by the instructions, the names of the principal

representatives who negotiated the transaction on behalf of each party and all management or

strategic plans discussing the proposed transaction. If, within the thirty (30) calendar days

                                                  24
         Case 1:20-cv-03063-JDB Document 17 Filed 05/03/21 Page 24 of 43




following notification, representatives of the United States make a written request for additional

information, Defendants may not consummate the proposed transaction until thirty (30) calendar

days after submitting all requested information.

        C.      Early termination of the waiting periods set forth in this Section XI may be

requested and, where appropriate, granted in the same manner as is applicable under the

requirements and provisions of the HSR Act and rules promulgated thereunder. This Section XI

must be broadly construed and any ambiguity or uncertainty regarding whether to file a notice

under this Section XI must be resolved in favor of filing notice.

                         XII.    LIMITATIONS ON REACQUISITION

        Defendants may not reacquire any part of or any interest in the Divestiture Assets during

the term of this Final Judgment.

                           XIII. RETENTION OF JURISDICTION

        The Court retains jurisdiction to enable any party to this Final Judgment to apply to the

Court at any time for further orders and directions as may be necessary or appropriate to carry

out or construe this Final Judgment, to modify any of its provisions, to enforce compliance, and

to punish violations of its provisions.

                      XIV.      ENFORCEMENT OF FINAL JUDGMENT

        A.      The United States retains and reserves all rights to enforce the provisions of this

Final Judgment, including the right to seek an order of contempt from the Court. Defendants

agree that in a civil contempt action, a motion to show cause, or a similar action brought by the

United States regarding an alleged violation of this Final Judgment, the United States may

establish a violation of this Final Judgment and the appropriateness of a remedy therefor by a




                                                   25
         Case 1:20-cv-03063-JDB Document 17 Filed 05/03/21 Page 25 of 43




preponderance of the evidence, and Defendants waive any argument that a different standard of

proof should apply.

        B.     This Final Judgment should be interpreted to give full effect to the procompetitive

purposes of the antitrust laws and to restore the competition the United States and the Plaintiff

States allege was harmed by the challenged conduct. Defendants agree that they may be held in

contempt of, and that the Court may enforce, any provision of this Final Judgment that, as

interpreted by the Court in light of these procompetitive principles and applying ordinary tools of

interpretation, is stated specifically and in reasonable detail, whether or not it is clear and

unambiguous on its face. In any such interpretation, the terms of this Final Judgment should not

be construed against either party as the drafter.

        C.     In an enforcement proceeding in which the Court finds that Defendants have

violated this Final Judgment, the United States may apply to the Court for a one-time extension

of this Final Judgment, together with other relief that may be appropriate. In connection with a

successful effort by the United States to enforce this Final Judgment against a Defendant,

whether litigated or resolved before litigation, that Defendant agrees to reimburse the United

States for the fees and expenses of its attorneys, as well as all other costs including experts’ fees,

incurred in connection with that enforcement effort, including in the investigation of the potential

violation.

        D.     For a period of four (4) years following the expiration of this Final Judgment, if

the United States has evidence that a Defendant violated this Final Judgment before it expired,

the United States may file an action against that Defendant in this Court requesting that the Court

order: (1) Defendant to comply with the terms of this Final Judgment for an additional term of at

least four years following the filing of the enforcement action; (2) all appropriate contempt

                                                    26
         Case 1:20-cv-03063-JDB Document 17 Filed 05/03/21 Page 26 of 43




remedies; (3) additional relief needed to ensure the Defendant complies with the terms of this

Final Judgment; and (4) fees or expenses as called for by this Section XIV.

                        XV.          EXPIRATION OF FINAL JUDGMENT

        Unless the Court grants an extension, this Final Judgment will expire ten (10) years from

the date of its entry, except that after five (5) years from the date of its entry, this Final Judgment

may be terminated upon notice by the United States, after consultation with the Plaintiff States,

to the Court and Defendants that the divestiture has been completed and the continuation of this

Final Judgment is no longer necessary or in the public interest.

                       XVI.         PUBLIC INTEREST DETERMINATION

        Entry of this Final Judgment is in the public interest. The parties have complied with the

requirements of the Antitrust Procedures and Penalties Act, 15 U.S.C. § 16, including by making

available to the public copies of this Final Judgment and the Competitive Impact Statement,

public comments thereon, and any response to comments by the United States. Based upon the

record before the Court, which includes the Competitive Impact Statement and, if applicable, any

comments and response to comments filed with the Court, entry of this Final Judgment is in the

public interest.



         5/3/2021
Date: __________________



                       Digitally signed by John

        John D. Bates  D. Bates
                       Date: 2021.05.03 10:07:22
        _______________________
                       -04'00'



        United States District Judge




                                                   27
    Case 1:20-cv-03063-JDB Document 17 Filed 05/03/21 Page 27 of 43




Appendix A: List of Divested Landfills and Transfer Stations (Paragraph II(O)(1))

I. Alabama

   a. ADS’s Stone’s Throw Landfill, located at 1303 Washington Boulevard, Tallassee,

      Alabama, 36078;

   b. ADS’s Turkey Trot Landfill, located at 2328 Mannish Ryan Road, Citronelle,

      Alabama, 36522;

   c. ADS’s Mobile Transfer Station, located at 5740 Carole Plantation Road, Mobile,

      Alabama, 36582;

   d. ADS’s Central Alabama Transfer Station, located at 2141 Hunter Loop Road,

      Montgomery, Alabama, 36108;

   e. ADS’s East Alabama Transfer Station, located at 2100 Poplar Street, Opelika,

      Alabama, 36801;

   f. WMI’s Phenix City Transfer Station, located at 610 State Docks Road Southeast,

      Phenix City, Alabama, 36867.

II. Georgia

   a. ADS’s Eagle Point Landfill, located at 8880, 9465, 9385, and 9425 Old Federal Road,

      Ball Ground, Georgia, 30107 and Land Lots 37, 38, 107 and 108, District 3, Canton,

      Georgia;

   b. ADS’s Gwinnett Transfer Station, located at 535 Seaboard Industrial Drive,

      Lawrenceville, Georgia, 30046;

   c. ADS’s Smyrna Transfer Station, located at 4696 South Cobb Drive SE, Smyrna,

      Georgia, 30080;




                                         28
     Case 1:20-cv-03063-JDB Document 17 Filed 05/03/21 Page 28 of 43




    d. ADS’s Welcome All Transfer Station, located at 5225 Welcome All Road, College

        Park, Georgia, 30349;

    e. ADS’s Cobb County Transfer Station, located at 1897 County Services Parkway,

        Marietta, Georgia, 30008.

III.Florida

    a. ADS’s Ocala Transfer Station, located at 5111 South Pine Avenue, Ocala, Florida,

        34479.

IV. Illinois

    a. ADS’s Zion Landfill, located at 701 Green Bay Road, Zion, Illinois, 60099;

    b. ADS’s Rolling Meadows Transfer Station, located at 3851 Berdnick Street, Rolling

        Meadows, Illinois, 60008;

    c. ADS’s Northbrook Transfer Station, located at 2750 Shermer Road, Northbrook,

        Illinois, 60062;

    d. WMI’s Elburn Transfer Station, located at 1 N 138 Linlar Drive, Elburn, Illinois,

        60119.

V. Indiana

    a. ADS’s Hoosier Landfill, located at 2710 East 800 South Road, Claypool, Indiana,

        46510;

    b. ADS’s Fort Wayne Transfer Station, located at 4429 Allen Martin Drive, Fort

        Wayne, Indiana, 46806.

VI. Michigan

    a. ADS’s Arbor Hills Landfill, located at 10690 West Six Mile Road, Northville,

        Michigan, 48168;

                                           29
    Case 1:20-cv-03063-JDB Document 17 Filed 05/03/21 Page 29 of 43




   b. ADS’s Pontiac Transfer Station, located at 575 Collier Road, Auburn Hills,

      Michigan, 48340;

   c. ADS’s Dearborn Transfer Station, located at 3051 Schaefer Road, Dearborn,

      Michigan, 48126.

VII. Minnesota

   a. ADS’s Rochester Transfer Station, located at 4245 and 4225 Highway 14 East,

      Rochester, Minnesota, 55904.

VIII. Pennsylvania

   a. ADS’s Sandy Run Landfill, located at 915 and 995 Landfill Road, Hopewell,

      Pennsylvania, 16650;

   b. ADS’s Greentree Landfill, located at 635 Toby Road, Kersey, Pennsylvania, 15846;

   c. ADS Chestnut Valley Landfill, located at 1184 McClellandtown Road,

      McClellandtown, Pennsylvania, 15458;

   d. ADS’s Diller Transfer Station, located at 6820 Wertzville Road, Enola, Pennsylvania,

      17025;

   e. WMI’s Southern Alleghenies Landfill, located at 843 Miller Picking Road,

      Davidsville, Pennsylvania, 15928.

IX. Wisconsin

   a. ADS’s Emerald Park Landfill, located at W124 S10629 South 124th Street, Muskego,

      Wisconsin, 53150;

   b. ADS’s Glacier Ridge Landfill, located at N7296 Highway V, Horicon, Wisconsin,

      53032;




                                          30
 Case 1:20-cv-03063-JDB Document 17 Filed 05/03/21 Page 30 of 43




c. ADS’s Hickory Meadows Landfill, located at W3105 Schneider Road, Hilbert,

     Wisconsin, 54129;

d. ADS’s Mallard Ridge Landfill, located at W8470 State Road 11, Delavan, Wisconsin,

     53115;

e. ADS’s Seven Mile Creek Landfill, located at 8001 Olson Drive, Eau Claire,

     Wisconsin, 54703;

f. ADS’s Waunakee Transfer Station, located at 300, 304, 306, and 308 Raemisch

     Road, Waunakee, Wisconsin, 53597;

g. ADS’s Fort Atkinson Transfer Station, located at 1203, 1205, and1215 Klement

     Street, Fort Atkinson, Wisconsin, 53538;

h. ADS’s Kenosha Transfer Station, located at 5421 46th Street, Kenosha, Wisconsin,

     53144;

i.   ADS’s Muskego Transfer Station, located at W143 S6350, W143 6400, and W144

     S6350 College Court, Muskego, Wisconsin, 53150;

j.   ADS’s Germantown Transfer Station, located at N104 W13075 Donges Bay Road,

     Germantown, Wisconsin, 53022;

k. ADS’s West Bend Transfer Station, located at 803 North River Road and 1422 Lang

     Street, West Bend, Wisconsin, 53095;

l.   ADS’s Hartland Transfer Station, located at 630 Industrial Drive, Hartland,

     Wisconsin, 53029;

m. ADS’s Omro Transfer Station, located at 250 Alder Avenue, Omro, Wisconsin,

     54963 and W200 Ft. of Lot 4: CSM 5477 Omro, Wisconsin 54963;




                                         31
 Case 1:20-cv-03063-JDB Document 17 Filed 05/03/21 Page 31 of 43




n. ADS’s De Pere Transfer Station, located at 1799 County Trunk Hwy PP, De Pere,

     Wisconsin, 54115;

o. ADS’s Chilton Transfer Station (Recyclery), located at 1113 Park and 1045 Park

     Street, Chilton, Wisconsin, 53014;

p. ADS’s Door County Transfer Station, located at 1509 Division Road, Sturgeon Bay,

     Wisconsin, 54235;

q. ADS’s Medford Transfer Station, located at 645 Jensen Drive, Medford, Wisconsin,

     54451;

r. ADS’s Roberts Transfer Station, located at 100 Packer Drive, Roberts, Wisconsin,

     54023;

s. ADS’s Horicon Transfer Station, located at N7296 Highway V, Horicon, Wisconsin,

     53032;

t.   ADS’s Waunakee Material Recovery Facility, located at 300, 304, 306, and 308

     Raemisch Road, Waunakee, Wisconsin, 53597;

u. WMI’s Janesville Transfer Station, located at 304 West Sunny Lane, Janesville,

     Wisconsin, 53546;

v. WMI’s Darlington Transfer Station, located at 11500 Ames Road, Darlington,

     Wisconsin, 53530;

w. WMI’s Mosinee Transfer Station, located at 204500 State Highway 34 (i.e., 1372

     State Highway 34), Mosinee, Wisconsin, 54455;

x. WMI’s Antigo Transfer Station, located at 1715 Deleglise Street, Antigo, Wisconsin,

     54409;




                                          32
Case 1:20-cv-03063-JDB Document 17 Filed 05/03/21 Page 32 of 43




y. WMI’s Chippewa Falls Transfer Station, located at 11888 & 11863 30th Avenue,

   Chippewa Falls, Wisconsin, 54729;

z. WMI’s Sheboygan Falls Transfer Station, located at 115 Birch Road, Sheboygan

   Falls, Wisconsin, 53085.




                                       33
       Case 1:20-cv-03063-JDB Document 17 Filed 05/03/21 Page 33 of 43




    Appendix B: List of Divested Hauling Facilities and Routes (Paragraph II(O)(3))

I. Alabama

      a. The following ADS Small Container Commercial Waste Collection Routes:

               i. Tuscaloosa Routes: 710, 711, 712, and 713;

              ii. Montgomery/Tallassee/Alexander City Routes: 901, 902, 908, 950, 951, 952,

                  953, 954, 956, 957, 958, 959, 960, and 961;

              iii. Mobile Routes: 900, 901, 910, 920, and 925;

      b. The following ADS Residential Waste Collection Routes:

               i. Montgomery/Tallassee/Alexander City Routes: 605, 606, 612, 613, 616, 622,

                  623, and 624;

      c. The following ADS Roll-Off Waste Collection Routes:

               i. Montgomery/Tallassee/Alexander City Routes: 409 (i.e. “Alex City Roll

                  Off”);

      d. ADS’s hauling facility located at 1121 Wilbanks Street, Montgomery, Alabama,

         36108;

      e. ADS’s hauling facility located at 1303 Washington Boulevard, Tallassee, Alabama,

         36078;

      f. ADS’s hauling facility located at 4701 12th Street Northeast, Tuscaloosa, Alabama,

         35404;

      g. ADS’s hauling facility located at 6225 Rangeline Road, Theodore, Alabama, 36582;

      h. ADS’s hauling facility located at 4342 Washington Street, Alexander City, Alabama,

         35010.

II. Georgia

                                              34
        Case 1:20-cv-03063-JDB Document 17 Filed 05/03/21 Page 34 of 43




       a. The following ADS Small Container Commercial Waste Collection Routes:

               i. Augusta routes: 901, 904, 905, 907, 908, 909, 910, and 911;

       b. ADS’s hauling facility located at 1064 Franke Industrial Drive, Augusta, Georgia,

           30909.

III. Florida

       a. The following ADS Small Container Commercial Waste Collection Routes:

               i. Ocala Routes: 701, 702, 704, and 706;

               ii. Jacksonville Routes: 901, 902, 906, 907, 908, 910, 911, 913, 918, 922;

       b. The following WMI Small Container Commercial Waste Collection Routes:

               i. St. Johns and Clay County Routes: J181, J281, J381, J481, J581, J681, J189,

                    J289, J389, J489, J589, J689;

               ii. Citrus County Routes: W180, W280, W380, W480, W580, W680, W186, and

                    W475;

       c. ADS’s hauling facility located at 5111 South Pine Avenue, Ocala, Florida, 34480;

       d. ADS’s hauling facility located at 7580 Philips Highway, Jacksonville, Florida, 32256.

IV. Michigan

       a. The following ADS Small Container Commercial Waste Collection Routes:

               i. Pontiac Routes: 751, 752, 753, 754, 755, 756, 757, 758, 759, 763, 765, 766,

                    and 767;

       b. The following ADS Residential Waste Collection Routes:

               i. Pontiac Routes: 403, 405, 493, 495, 500, 501, 502, 503, 504, 505, 506, 509,

                    514, 592, 595, 596, and 599;

       c. The following ADS Yard Waste Collection Routes:

                                                   35
       Case 1:20-cv-03063-JDB Document 17 Filed 05/03/21 Page 35 of 43




             i. Pontiac Routes: 301, 401, 402, 492, 498, and 901;

      d. The following ADS Commercial Recycling Collection Routes:

             i. Pontiac Routes: 511, 771, and 772;

      e. The following ADS Residential Recycling Collection Routes:

             i. Pontiac Routes: 507, 508, 597, and 598;

      f. The following ADS Roll-Off Waste Collection Routes:

             i. Pontiac Routes: 601, 602, 603, 604, 605, 606, 622, 651, 652, 653, 654, 655,

                   656, 657, 658, 659, and 670;

      g. ADS hauling facility located at 575 Collier Road, Auburn Hills, Michigan, 48340.

V. Minnesota

      a. The following ADS Small Container Commercial Waste Collection Routes:

             i. St. Cloud Routes: 710, 720, 730, and 740;

             ii. Rochester Routes: 701, 705, 709, 711, 730, and 750;

      b. ADS’s hauling facility located at 2355 12th Street Southeast, St. Cloud, Minnesota,

          56304;

      c. ADS’s hauling facility located at 4245 and 4225 Highway 14 East, Rochester,

          Minnesota, 55904.

VI. Pennsylvania

      a. The following ADS Small Container Commercial Waste Collection Routes:

             i. McClellandtown Routes: 711, 712, and 713;

      b. The following ADS Residential Waste Collection Routes:

             i. McClellandtown Routes: 153, 154, 440, 443, 444, 447, 449, 451, 454, and

                   459;

                                                  36
       Case 1:20-cv-03063-JDB Document 17 Filed 05/03/21 Page 36 of 43




       c. The following ADS Commercial Recycling Collection Routes:

              i.   McClellandtown Routes: 725 and 811;

       d. The following ADS Residential Recycling Collection Routes:

              i. McClellandtown Routes: 801 and 805;

       e. The following ADS Roll-Off Waste Collection Routes:

              i. McClellandtown Routes: 603;

       f. ADS’s hauling facility located at 1192 McClellandtown Road, McClellandtown,

          Pennsylvania, 15458.

VII.   Wisconsin

       a. The following ADS Small Container Commercial Waste Collection Routes:

              i. Beloit Routes: 100;

             ii. Madison Routes: 100, 101, 102, 103, 104, 105, 106, 107, 108, 109, 301, and

                   401;

             iii. Hartland Routes: 701, 702, 703, 704, 705, 706, 707, 708, 740, 741, and 742;

             iv. Muskego Routes: 505, 924, 980, 981, 982, 983, 984, 985, 986, 987, 988, 989,

                   990, 991, 992, 993, 994, 995, 996, 997, 998, and 999;

             v. West Bend and Horicon Routes: 705, 711, 725, 760, 761, 765, 766, 767, 771,

                   776, and 777;

             vi. Omro Routes: 150, 151, 152, 153, 154, 155, 156, 157, 700, 702, 739, 742,

                   744, 745, 747, 748, and 778;

            vii. Green Bay Routes: 701, 702, 703, 704, 705, 706, 707, 708, 709, 714, and 751;

           viii. Chilton and Kaukauna Routes: 702, 703, 704, 705, 710, 711, 712, 713, and

                   714;

                                                  37
Case 1:20-cv-03063-JDB Document 17 Filed 05/03/21 Page 37 of 43




      ix. Fort Atkinson Routes: 151, 152, 351, 352, and 353;

      x. Door County Routes: 710 and 711;

      xi. Medford Routes: 422 and 423;

     xii. Waukegan Routes: 704, 708, and 709;

b. The following WMI Small Container Commercial Waste Collection Routes:

       i. Antigo Routes: O1AA, O1EE, O2DD, O2EE, O2FF, O3AA, O3EE, O4AA,

          O4DD, and O5EE;

      ii. Chippewa Falls Routes: K1A1, K2A1, K3A1, K3A3, K4A3, K5A1, and

          K5A3;

      iii. Darlington Routes: F1A2, F2A3, and F5A3;

      iv. Sheboygan Routes: W1A7, W2A7, W3A7, W4A7, and W5A7;

      v. Janesville Routes: H1GC, H1GD, H1GF, H2GC, H2GA, H2GD, H2GF,

          H3GF, H3GC, H3GD, H4GD, H4GA, H4GC, H4GF, H5GF, H5GC, H5GA,

          H5GD, H5GE, H6PZ, and H6QZ;

      vi. Mosinee Routes: G1A1, G1A2, G1A3, G1A4, G1A5, G2A1, G2A2, G2A4,

          G2A5, G2A6, G3A1, G3A2, G3A3, G3A4, G3A5, G4A1, G4A5, G5A1,

          G5A2, G5A3, G5A4, G5A5, and G1M1;

c. The following ADS Co-Collect Routes:

       i. Green Bay Routes: 711, 712, 713, 715, 716, 717, and 719;

      ii. Fort Atkinson Routes: 589;

     iii. Door County Routes: 500, 501, 502, 503, and 504;

d. The following ADS Mixed Collection Routes:

       i. Eau Claire Routes: 442;

                                       38
Case 1:20-cv-03063-JDB Document 17 Filed 05/03/21 Page 38 of 43




e. The following ADS Residential Waste Collection Routes:

       i. Muskego Routes: 011, 504, 524, 525, 526, 527, 528, 529, 530, 536, 537, 541,

          542, 548, 549, 550, 553, 595, and 599;

      ii. Green Bay Routes: 500, 501, 502, 503, 504, 505, 506, 508, 509, 510, 512,

          513, 514, 516, and 714;

      iii. Fort Atkinson Routes: 551, 553, 554, 555, 557, 558, 559, 560, 562, and 571;

f. The following ADS Residential Recycling Collection Routes:

       i. Muskego Routes: 556, 584, 585, 701, 702, 703, 705, 707, 708, 709, 710, 711,

          727, 735, 741, and 755;

      ii. Green Bay Routes: 800, 801, 802, 803, 804, 805, 806, 807, 808, and 809;

      iii. Fort Atkinson Routes: 653, 658, 659, 671, 672, 673, 674, 676, 677, and 680;

g. The following ADS Roll-Off Waste Collection Routes:

       i. Door County Routes: 606;

h. The following ADS Commercial Recycling Collection Routes:

       i. Beloit Routes: 200;

      ii. Madison Routes: 201, 202, 203, 204, 205, 206, 207, and 208;

      iii. Hartland Routes: 815, 865, 885, 886, 888, 889, and 890;

      iv. Muskego Routes: 014, 015, 017, 018, 019, 020, 021, 022, 023, 024, 025, and

          026;

      v. West Bend and Horicon Routes: 706, 751, 778, 780, 781, 782, 783, and 791;

      vi. Omro Routes: 150, 152, 153, 154, 155, 156, 157, 779, 896, and 898;

     vii. Green Bay Routes: 720, 721, 722, 723, 724, 725, and 726;

    viii. Waukegan Routes: 725 and 751;

                                        39
 Case 1:20-cv-03063-JDB Document 17 Filed 05/03/21 Page 39 of 43




       ix. Chilton and Kaukauna Routes: 401, 721, 722, 723, 724, 725, 730, and 731;

        x. Fort Atkinson Routes: 251, 252, 254, and 451;

       xi. Door County Routes: 710 and 711;

       xii. Medford Routes: 428 and 448;

i.   The following WMI Commercial Recycling Collection Routes:

        i. Antigo Routes: O1CC, O3DD, O3CC, O4CC, and O5CC;

        ii. Chippewa Falls Routes: K1A2, K2A2, K3A2, K4A2, and K5A2;

       iii. Darlington Routes: F3S1;

       iv. Sheboygan Routes: W2S2 and W5S2;

        v. Janesville Routes: H1IB, H1IC, H2IB, H3IB, H3IC, H4IB, H5IF, H5IC, and

              H5IB;

       vi. Mosinee Routes: G1G2, G1G4, G2G1, G2G3, G3G1, G3G4, G4A4, G4G1,

              G4G2, G4G3, G4G4, G5G1, and G5G4;

j.   ADS’s hauling facility located at W143 S. 6440 College Court, Muskego, Wisconsin,

     53150;

k. ADS’s hauling facility located at N7296 Highway V, Horicon, Wisconsin, 53032;

l.   ADS’s hauling facility located at 803 North River Road and 1422 Lang Street, West

     Bend, Wisconsin, 53095;

m. ADS’s hauling facility located at 250 Alder Avenue, Omro, Wisconsin, 54963;

n. ADS’s hauling facility located at 1799 County Trunk Highway, De Pere, Wisconsin,

     54115;

o. ADS’s hauling facility located at 428 High Street, Chilton, Wisconsin, 53014;




                                       40
 Case 1:20-cv-03063-JDB Document 17 Filed 05/03/21 Page 40 of 43




p. ADS’s hauling facility located at N2016 Vandenbroek Road, Kaukauna, Wisconsin,

     54130;

q. ADS’s hauling facility located at 1509 Division Road, Sturgeon Bay, Wisconsin,

     54235;

r. ADS’s hauling facility, located at 630 Industrial Drive, Hartland, Wisconsin, 53029;

s. ADS’s hauling facility located at 645 Jensen Drive, Medford, Wisconsin, 54451;

t.   ADS’s hauling facility located at 300, 304, 306, and 308 Raemisch Road, Waunakee,

     Wisconsin, 53597;

u. ADS’s hauling facility located at 1203, 1205, and 1215 Klement Street, Fort

     Atkinson, Wisconsin, 53538;

v. WMI’s hauling facility located at 204500 State Highway 34 (i.e., 1372 State Highway

     34), Mosinee, Wisconsin, 54455;

w. WMI’s hauling facility located at 1715 Deleglise Street, Antigo, Wisconsin, 54409;

x. WMI’s hauling facility located at 11888 & 11863 30th Avenue, Chippewa Falls,

     Wisconsin, 54729;

y. WMI’s hauling facility located at 304 West Sunny Lane, Janesville, Wisconsin,

     53546;

z. WMI’s hauling facility located at 11500 Ames Road, Darlington, Wisconsin, 53530.




                                       41
       Case 1:20-cv-03063-JDB Document 17 Filed 05/03/21 Page 41 of 43




        Appendix C: List of Retained Hauling Facilities (Paragraph II(O)(4)(e))

I.       Florida

         a. WMI’s hauling facility located at 8708 NE 44th Drive, Wildwood, Florida,

             34785;

         b. WMI’s hauling facility located at 6501 Greenland Road, Jacksonville, Florida,

             32258.

II.      Wisconsin

         a. ADS’s hauling facility located at 2301 W B R Townline Road, Beloit, Wisconsin,

             53511;

         b. WMI’s hauling facility located at 301 Thomas Street, Fond du Lac, Wisconsin,

             54935;

         c. ADS’s hauling facility located at 2626 Mondovi Road, Eau Claire, Wisconsin,

             54701;

         d. ADS’s hauling facility located at 559 Progress Drive, Hartland, Wisconsin,

             53029.

III.     Illinois

         a. ADS’s hauling facility located at 2230 Ernie Krueger Circle, Waukegan, Illinois,

             60087.

IV.      Georgia

         a. ADS’s hauling facility located at 5734 Columbia Road, Grovetown, GA 30813.




                                            42
       Case 1:20-cv-03063-JDB Document 17 Filed 05/03/21 Page 42 of 43




     Appendix D: Areas for Which the Notice Provision in Paragraph XI(A) Applies

    Geographic Market           Counties/Municipalities within    Relevant Service
                                     Geographic Market
East Central, Alabama          Lee and Macon Counties, AL        MSW Disposal
Lee County, Alabama            Lee County, AL                    SCCW Collection

Macon County, Alabama          Macon County, AL                  SCCW Collection
Mobile, Alabama                City of Mobile, AL                SCCW Collection
                                                                 and MSW Disposal
Montgomery County,             Montgomery County, AL             SCCW Collection
Alabama
Phenix City, Alabama           Phenix City, AL                   MSW Disposal
Tuscaloosa, Alabama            City of Tuscaloosa, AL            SCCW Collection
Jacksonville, Florida          Duvall, St. Johns, and Clay       SCCW Collection
                               Counties, FL
Ocala, Florida                 Marion and Citrus Counties, FL    SCCW Collection
                                                                 and MSW Disposal
Atlanta, Georgia               Cherokee, Forsyth, Gwinnett,      MSW Disposal
                               Fulton, Clayton, and Cobb
                               Counties, GA
Augusta, Georgia               Columbia and Richmond             SCCW Collection
                               Counties, GA and Edgefield and
                               Aiken Counties, SC
Kane County, Illinois          Kane County, IL                   MSW Disposal
Lake County, Illinois          Lake County, IL                   MSW Disposal
Northern Cook County,          Area west of Interstate 94 and    MSW Disposal
Illinois                       north of Interstate 90 in Cook
                               County, Illinois
Fort Wayne, Indiana            Allen, Kosciusko, and Whitley     MSW Disposal
                               Counties, IN
Detroit, Michigan              Wayne, Macomb and Oakland         MSW Disposal
                               Counties, MI
Rochester, Minnesota           City of Rochester, MN             SCCW Collection
St. Cloud, Minnesota           City of St. Cloud, MN             SCCW Collection
State College, Pennsylvania    Centre and Clearfield Counties,   MSW Disposal
                               PA
Indiana County, Pennsylvania   Clarion, Jefferson, and Indiana   MSW Disposal
                               Counties, PA
Fayette County, Pennsylvania   Fayette and Greene Counties, PA   MSW Disposal
Somerset County,               Cambria and Somerset Counties,    MSW Disposal
Pennsylvania                   PA
Bedford County, Pennsylvania   Bedford County, PA                MSW Disposal
Greater Green Bay, Appleton,   Brown, Outagamie, and             MSW Disposal
Oshkosh, Wisconsin             Winnebago Counties, WI
                                           43
       Case 1:20-cv-03063-JDB Document 17 Filed 05/03/21 Page 43 of 43




Calumet County, Wisconsin     Calumet County, WI                  SCCW Collection
Clark, Wisconsin              Clark and Taylor Counties, WI       SCCW Collection
Dane County, Wisconsin        Dane County, WI                     SCCW Collection
                                                                  and MSW Disposal
Eau Claire, Wisconsin         Chippewa and Eau Claire             SCCW Collection
                              Counties, WI                        and MSW Disposal
Fond du Lac and Sheboygan,    Dodge, Fond du Lac, Ozaukee,        SCCW Collection
Wisconsin                     Sheboygan, and Washington           and MSW Disposal
                              Counties, WI
Greater Manitowoc,            Calumet, Kewaunee, and              MSW Disposal
Wisconsin                     Manitowoc Counties, WI
Green Bay, Wisconsin          Brown and Outagamie Counties,       SCCW Collection
                              WI
Green County, Wisconsin       Green County, WI                    SCCW Collection
                                                                  and MSW Disposal
Green Lake, Wisconsin         Columbia, Green Lake, and           SCCW Collection
                              Marquette Counties, WI
Jackson County, Wisconsin     Jackson County, WI                  SCCW Collection
Janesville, Wisconsin         Jefferson, Rock, and Walworth       MSW Disposal
                              Counties, WI
Jefferson County, Wisconsin   Jefferson County, WI                SCCW Collection
Kenosha County, Wisconsin     Kenosha County, WI                  SCCW Collection
Kewaunee County, Wisconsin    Kewaunee County, WI                 SCCW Collection
Langlade, Wisconsin           Langlade, Lincoln, Oneida, and      SCCW Collection
                              Shawano Counties, WI
Manitowoc County,             Manitowoc County, WI                SCCW Collection
Wisconsin
Mar-Oco, Wisconsin            Marinette and Oconto Counties,      SCCW Collection
                              WI
Marathon, Wisconsin           Marathon, Portage, and Wood         SCCW Collection
                              Counties, WI
Milwaukee, Wisconsin          Milwaukee, Racine, and              SCCW Collection
                              Waukesha Counties, WI               and MSW Disposal
Price County, Wisconsin       Price County, WI                    SCCW Collection
Rock County, Wisconsin        Rock County, WI                     SCCW Collection
Sauk County, Wisconsin        Sauk County, WI                     SCCW Collection
St. Croix, Wisconsin          Pierce and St. Croix Counties, WI   MSW Disposal
Walworth County, Wisconsin    Walworth County, WI                 SCCW Collection
Waupaca, Wisconsin            Waupaca County, WI                  SCCW Collection
Waushara, Wisconsin           Waushara and Winnebago              SCCW Collection
                              Counties, WI




                                          44
